Citation Nr: 0822186	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-03 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus, to include consideration of 
an extra-schedular rating.

2.  Entitlement to service connection for Meniere's disease, 
to include as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In February 2006, the veteran submitted additional evidence 
and a subsequent waiver of initial RO review of the evidence.  
This evidence will be considered by the Board in adjudicating 
this appeal.  See 38 C.F.R. § 20.1304 (2007).  

In March 2008, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  The medical evidence of record does not show that his 
bilateral tinnitus requires frequent hospitalization, is 
unusual, or causes marked interference with his employment.

3.  Any currently diagnosed Meniere's disease did not have 
its onset in service and has not been etiologically linked to 
the veteran's service, any incident therein or to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
or extra-schedular evaluation in excess of 10 percent for 
bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Meniere's disease was not incurred in active military 
service or as a result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection for Meniere's disease and for an increased 
disability rating for bilateral tinnitus, the Board observes 
that the RO issued VCAA notices to the veteran in May 2004, 
July 2004 and March 2006 which informed him of the evidence 
generally needed to support claims of entitlement to service 
connection and increased disability ratings; what actions he 
needed to undertake; the need to submit any evidence in his 
possession that pertained to the claims; and how the VA would 
assist him in developing his claims.  The March 2006 letter 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The May and July 2004 VCAA notices were issued prior 
to the November 2004 rating decision from which the instant 
appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claims prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to these 
claims.  

With regard to the veteran's increased evaluation claim, the 
Court, in its recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  However, in the instant case with regard to 
the schedular evaluation, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

With regard to the veteran's claim on an extra-schedular 
basis, the March 2006 notice advised him that evidence was 
needed that showed the impact of the condition and symptoms 
on his employment to be considered in determining a 
disability rating.  Moreover, the veteran testified regarding 
how he felt his bilateral tinnitus symptoms impacted on his 
employment, at his March 2008 personal hearing.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran has not been afforded any VA 
examination with respect to his claim for service connection 
for Meniere's disease.  The Board acknowledges that the 
veteran and his representative have requested he be provided 
a VA examination to specifically determine whether he has 
Meniere's disease and, if so, to determine whether such is 
related to his service or to his service-connected tinnitus.  
At the time of his personal hearing, the undersigned Veterans 
Law Judge also advised the veteran that the evidence of 
record would be reviewed to determine whether such 
examination would be necessary.  Such review of the record 
reveals that while the veteran has reported he experienced 
tinnitus since service, there are no contemporary in-service 
complaints of tinnitus or dizziness, and his separation 
examination was normal.  Moreover, the post-service record 
does not reflect complaints of dizziness until at least 5 
years following discharge and no diagnosis of Meniere's 
disease until 2001.  Indeed, his 1996 VA audiological 
examination report indicates that the veteran specifically 
denied any dizziness.  Overall, the competent evidence does 
not indicate that any currently diagnosed Meniere's disease 
may be related to service or service-connected disability 
such as to necessitate an examination under McLendon.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and service medical records are of record, as well as 
private medical records and VA treatment records and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran was afforded a personal 
hearing at the RO in March 2008 and a transcript of his 
testimony at that hearing is of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Increased Disability Rating

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.  During his March 2008 
hearing, he and his representative presented testimony 
indicating that his case should be referred for extra-
schedular consideration.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, there 
has been no showing that the veteran's service-connected 
bilateral tinnitus has resulted in frequent periods of 
hospitalization or caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, 
although the veteran testified that he takes some time off 
work because of the ringing in his ears and the changes in 
tones in his ears sometimes forced him to pull his car over 
to the curb while working as a Fire Marshall, he further 
testified that it does not affect his ability to perform his 
job, but merely makes him take somewhat longer to accomplish 
it, and does not cause him to lose any of his salary.  
Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral tinnitus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

The veteran contends that he developed Meniere's disease 
secondary to his service-connected bilateral tinnitus.  
Alternatively, he contends that his tinnitus, which had it's 
onset in service, is merely a symptom of his Meniere's 
disease, which therefore, had its onset in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the veteran claims to have developed Meniere's 
disease secondary to his service-connected tinnitus, the 
Board finds that the preponderance of the evidence is against 
his claim.  Initially, the Board finds that there is not a 
clear diagnosis of Meniere's disease, as the December 2001 
private physician's letter indicates that the physician could 
not state what the veteran's diagnosis was although Meniere's 
disease was suspected.  Although other treatment records note 
the veteran's belief that he has Meniere's disease, none 
actually diagnose Meniere's disease.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

Assuming without conceding that the December 2001 private 
physician's letter shows the veteran does currently have 
diagnosed Meniere's disease, the preponderance of the 
competent evidence of record does not etiologically link the 
veteran's current Meniere's disease to his service or to his 
service-connected tinnitus.  In this regard, the Board 
acknowledges veteran's submitted article attributed to a 
physician pertaining to Meniere's disease and noting that 
Meniere's disease is associated with clinical symptoms that 
include episodic vertigo, tinnitus, aural fullness and 
fluctuating sensory hearing loss.  The Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the veteran does not support his 
claim, as it does not specifically show causality between the 
veteran's Meniere's disease and his bilateral tinnitus.  
Moreover, the Court has held that a medical article or 
treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships.  Sack, supra.  The 
veteran has not provided any medical opinion of a medical 
professional supporting his claim.  For this reason, the 
Board must find that the medical text evidence submitted by 
the veteran does not contain the necessary specificity to 
constitute competent evidence of the claimed medical nexus.  
See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  The Board further notes that the 
December 2001 private examiner's evaluation appears to 
etiologically link the veteran's presumable Meniere's disease 
to a history of progressive hearing loss and not to his 
service-connected tinnitus.  Service connection has not been 
established for the veteran's alleged hearing loss and the 
December 2001 opinion clearly does not link his suspected 
Meniere's disease to his service-connected tinnitus.  
Therefore, there is no objective medical evidence of record 
specifically linking the veteran's Meniere's disease to his 
service-connected bilateral tinnitus.

With regard to whether the veteran's suspected Meniere's 
disease had its initial onset in service or is the result of 
an in-service incident, the Board again finds that the 
preponderance of the evidence is against the claim.  In this 
regard, the Board acknowledges the veteran's March 1995 
report of medical history indicating ear, nose or throat 
trouble.  However, the report was not more specific and the 
accompanying separation examination report shows clinical 
evaluation of the ears and drums was normal.  Moreover, there 
are no other in-service complaints, findings or treatment 
associated with diagnosed Meniere's disease.  Likewise, 
although a private October 2000 treatment record notes the 
veteran had a family history of Meniere's disease and a 
September 2003 VA record notes the veteran's desire to be 
checked for Meniere's disease that he believed might be 
service-connected, as previously noted, there is no 
contemporary evidence of any complaints, treatment or 
findings associated with Meniere's disease in service.  
Further, a February 1996 VA audiological examination report 
notes the veteran's denial of any dizziness.  The Board finds 
the service medical records, as well as the 1996 VA 
examination report, to be more contemporary to the time he 
alleges he first experienced symptoms of his current 
Meniere's disease and are of more probative value than his 
current recollections, given many years later.  Moreover, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Finally, there is no medical opinion of record etiologically 
linking his current Meniere's disease to his service.  As 
noted above, the medical evidence of record indicates that 
the veteran was not treated for any complaints associated 
with Meniere's disease in service and the objective evidence 
indicates that he was initially presumptively diagnosed with 
Meniere's disease in December 2001, 6 years after his 
discharge.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's disability and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  VA 
has requested the veteran submit evidence etiologically 
linking any currently diagnosed Meniere's disease to his 
service or any incident therein.  However, although he has 
submitted the medical treatise described above in more 
detail, he has not submitted any probative medical evidence 
etiologically linking any currently suspected Meniere's 
disease to service or any in-service incident.

Although the veteran believes his currently diagnosed 
Meniere's disease is secondary to his service-connected 
bilateral tinnitus or had its initial onset in service, he is 
not competent to provide evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for Meniere's disease 
must be denied.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

Service connection for Meniere's disease is denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


